DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-16 are pending and under consideration for patentability.

Claim Objections
Claim 7 is objected to because of the following informality.  
Claim 7 contains a minor typographical or grammatical error.  
Claim 7, line 1: Applicant is advised to change “using” to “uses”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 5, 8, 9, 10, 13, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weiss et al. (US 4,828,543).
Regarding claims 1 and 9, Weiss describes blood pump system 100 and method (col 8:36-43) comprising
a pump (104 or 106)
a flow measurement device configured to measure the flow rate of fluid being pumped (col 9:33-38)
a processing device receiving indications of pump parameters (col 9:14-25), the processing device being programmed to determine flow rate based on the pump parameters and compare the determined flow rate to the measured flow rate (col 9:43-52, 9:63-10:3)
Regarding claims 2 and 10, Weiss describes wherein the determined flow rate is periodically compared to the measured flow rate (col 15:26-34).
Regarding claims 5 and 13, Weiss describes wherein the pump parameter is pump speed (col 9:33-38).
Regarding claims 8 and 16, Weiss describes wherein the processing device directly calculates the flow rate based on the pump parameters (col 9:33-38).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3, 4, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiss in view of Bainbridge et al. (US 6,899,691 B2).
Regarding claims 3 and 11, Weiss describes the blood pump system of claim 1 and the method of claim 9, including wherein the flow rate is measured by a flow measurement device (col 9:33-38).  Weiss does not explicitly disclose wherein the flow measurement device is periodically powered off.  However, Bainbridge also describes a blood pump system (col 2:12-23), including wherein a flow measurement device is periodically powered off (col 9:63-10:19).  As Bainbridge is also directed towards blood pump systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a powering-off step similar to that described by Bainbridge when using the system described by Weiss, as doing so advantageously allows the resulting system to better account for potentially dangerous situations, as described by Bainbridge (col 9:63-10:19).
Regarding claims 4 and 12, Bainbridge further describes wherein the flow measurement device is powered off for a time period determined in response to the difference between the determined flow rate and the measured flow rate (col 9:63-10:19).

Claim 6, 7, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiss in view of O’Mahony et al. (US 2005/0004502 A1).
Regarding claims 6 and 14, Weiss describes the blood pump system of claim 1 and the method of claim 9, but Weiss does not explicitly disclose wherein the processing device accesses a look-up table to determine the flow rate.  However, O’Mahony also describes a blood pump system ([0034]), including wherein a processing device accesses a look-up table to determine flow rate ([0077] describes accessing a look-up table to determine occlusion pressure, [0075] - [0076] describe how the occlusion pressure is related to flow).  As O’Mahony is also directed towards blood pump systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a look-up table similar to that described by O’Mahony when using the system described by Weiss, as doing so advantageously allows the resulting system to automatically determine flow parameters based on past pump performance, potentially eliminating a manual step of the procedure.  
Regarding claims 7 and 15, Weiss describes the blood pump system of claim 1 and the method of claim 9, but Weiss does not explicitly disclose wherein the processing device uses polynomial modeling to determine the flow rate.  However, O’Mahony also describes a blood pump system ([0034]), including wherein a processing device uses polynomial modeling to determine the flow rate ([0077]).  As O’Mahony is also directed towards blood pump systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a polynomial modeling step similar to that described by O’Mahony when using the system described by Weiss, as doing so advantageously allows the resulting system to better model and account for changing flow parameters. 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792